L. METZGER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Metzger v. CommissionerDocket No. 9682.United States Board of Tax Appeals5 B.T.A. 1230; 1927 BTA LEXIS 3644; January 27, 1927, Promulgated *3644 C. R. Fletcher, Esq., for the petitioner.  Henry Ravenel, Esq., for the respondent.  TRAMMELL*1230  TRAMMELL: This proceeding was instituted for the redetermination of a deficiency in income tax for 1921.  The amount of loss resulting from petitioner's dealing in wheat was not claimed or deducted on petitioner's return, but is claimed in this proceeding for the first time.  FINDINGS OF FACT.  Petitioner is an individual residing at Minneapolis, Minn.  On September 12, 1921, he purchased through Charles E. Lewis & Co., of Minneapolis, 10,000 bushels of Minnesota wheat at $1.42 1/4 or $14,225.  On September 28, 1921, he purchased 10,000 bushels of wheat at $1.36 1/4 or $13,625.  On October 1, 1921, he purchased 10,000 bushels of wheat at $1.32 1/4 or $13,225, making a total of *1231  $41,075.  On October 5, 1921, the 30,000 bushels of wheat were sold at $1.24 3/4 per bushel, or at an aggregate price of $37,425.  The petitioner also paid a brokerage fee of $7.50 on the sale.  He thus sustained a deductible loss of $3,657.50.  Judgment will be entered on 15 days' notice, under Rule 50.